Citation Nr: 0906199	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  97-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a skin condition, diagnosed as atopic dermatitis, to include 
as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971 
and from December 1990 to August 1991.  The veteran also had 
several years of inactive service.  

This appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from on appeal from an October 1999 
rating decision by the Montgomery, Alabama,  decision that 
denied the veteran's claim to reopen a previously denied 
claim for entitlement to service connection for a skin 
disorder, to include whether presumptive service connection 
was warranted for exposure to herbicides.  

The Board previously remanded this case for development of 
the evidence in October 1998, May 2001, December 2003, and 
March 2007.  The case has now returned for appellate 
consideration.  


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing any and all appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating decision dated in October 1999, the RO denied 
service connection for a skin condition, to include as due to 
exposure to herbicides.  The veteran perfected an appeal of 
the above decision by filing a substantive appeal (VA Form 9) 
in January 2000.  In a statement in support of claim (VA Form 
21-4138), dated in January 2009, the veteran indicated that 
he wished to drop any and all appeals.  

As the veteran withdrew his appeal as to the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
condition, diagnosed as atopic dermatitis, to include as due 
to exposure to herbicides, there remains no allegations of 
errors of fact or law for appellate consideration on this 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a skin condition, diagnosed as atopic 
dermatitis, to include as due to exposure to herbicides is 
dismissed.  



ORDER

The appeal of the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a skin condition, diagnosed as atopic 
dermatitis, to include as due to exposure to herbicides is 
dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


